Citation Nr: 1544342	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-27 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for L5 spondylolysis, right and left with low back pain (claimed as back injury with left leg pain).

2.  Entitlement to service connection for a back disability, with left leg radiculopathy.   

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 11, 1986 to March 26, 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In December 2013, the Board remanded the Veteran's claim to reopen service connection for L5 spondylolysis, right and left with low back pain (claimed as back injury with left leg pain), instructing the RO to schedule the Veteran for a Board hearing.  As the requested development has been completed, no further action to ensure compliance with the remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to total disability evaluation based on individual unemployablity (TDIU) has been raised by the record in a June 2015, VA Form 21-8940, Veteran's application for increased compensation based on unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.

The issues of service connection for a back disability, with left leg radiculopathy and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1989 decision, the Board denied the claim for service connection for a chronic acquired low back disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.  

2.  Evidence received since the February 1989 Board decision relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1989 Board decision that denied service connection for a chronic acquired low back disorder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.104 (1988).

2.  Evidence received since the February 1989 decision is new and material and the claim for service connection for a back disability, with left leg radiculopathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that although the RO reopened the claim for service connection for L5 spondylolysis, right and left with low back pain (claimed as back injury with left leg pain) and adjudicated it on the merits, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In this case, the Veteran seeks service connection for his back disability which he states is due to an injury sustained during service when he fell on the stairs.  By way of history, the claim for service connection for a chronic acquired low back disorder was previously considered and denied by the Board in a decision dated February 1989.  The decision stated that the claim was denied because the record failed to demonstrate a chronic low back disability or residuals attributable to the low back injury the Veteran sustained while on active duty.  The decision also stated that there had been no clinical or radiographic evidence presented to show that the Veteran's preexisting disorder, spondylolysis, was chronically worsened or aggravated by his in-service injury or any other incident during active duty.  VA letter, dated February 3, 1989, notified the Veteran of the Board decision.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  38 C.F.R. § 19.104 (1988).

At the time of the February 1989 Board decision, the evidence of record consisted of service treatment records, transcript of a personal hearing conducted in August 1988, and private treatment records and letters.  The evidence since the February 1989 Board decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, private medical records from March 2004 show that the Veteran had an extruded disk at the L5 segment of his back which was compatible with his symptoms of left lower extremity pain.  Surgery was performed to remove this disk and fragments.  The surgeon noted that the S1 nerve root was not completely free, though it had been markedly tethered by the free fragment, obviously having been there for some period of time.  Lay statements from the Veteran's family and friends note that the Veteran's surgeon stated that he must have fallen 20 years ago because the surgery took longer than it should have due to ruptured disk and fragments that were in his nerve track and all the growth over the fragments.  Further, during the May 2015 Board hearing the Veteran testified that he was told by an examiner that he has a back disorder that is as likely as not related to his in-service injury.  This evidence is new and material as it was not of record at the time of the Board decision and it addresses a reason for the previous denial; that is evidence that shows that the Veteran's current back disability may have been caused by the fall that occurred during service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence having been received the claim of entitlement to service connection for a back disability, with left leg radiculopathy is reopened, to this extent only the appeal is granted.


REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claim for service connection for a back disability, with left leg radiculopathy.  

The Veteran contends that he has a back disability as a result of a fall that occurred during service.  As mentioned above, the Board previously found that there was no objective evidence to show a worsening of the Veteran's preexisting spondylolysis in order to establish service connection for aggravation.  During the hearing, the Veteran stated that he did not have any back problems when he entered service and that he does not currently have spondylolysis.  Also, the October 1985 entrance examination is negative for findings that are indicative of a back disorder.  The Board finds that a VA examination and opinion is needed to address the Veteran's contentions.  

Moreover, the Board notes that during the May 2015 hearing the Veteran indicated that he was told by a private doctor that his back disability is related to service.  The Veteran indicated that he would provide a statement or opinion from a doctor which links his current back disability to service.  The undersigned held the record open for 90 days after the hearing to allow time for the Veteran to submit the statement or opinion.  At this time, no statement or opinion has been submitted.  Upon remand the RO shall request that the Veteran submit the doctor's statement or an opinion.  

In regards to PTSD, in a June 2015 rating decision, the RO denied entitlement to service connection for PTSD.  In June 2015, the Veteran filed a timely notice of disagreement in regard to the issue but the claims file does not reflect that a statement of the case has been issued or that a letter has been sent to the Veteran which indicates that the RO is working the issue.  Thus, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.

In addition, the RO should request that the Veteran submit a statement or opinion from a doctor which links his current back disability to service.

2.  After obtaining any additional evidence as directed above, the AOJ should issue a statement of the case (SOC) addressing the issue of service connection for PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

3.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide a response to each of the following:

A)  Whether the Veteran's back disability preexisted service.  The examiner should note his or her level of confidence in the opinion and state why.  

B)  If the examiner finds that the Veteran's back disability preexisted service, the examiner should then provide an opinion as to whether his back disability was permanently aggravated by service.  The examiner should note his or her level of confidence in opinion and state why.  

C)  If the examiner finds that the Veteran's back disability did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability had its clinical onset during service or is otherwise related to an event or incident in service.  The examiner is asked to specifically address if the Veteran's current back disability is related to him falling on the steps during service.  

4.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


